Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 11/16/2020. As directed by amendment: Claims 1, 8, and 15 were amended. Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 were not amended. Claims 4, 11, and 18 were cancelled. Thus, Claims 1-3, 5-10, 12-17, and 19-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ("Sun", US 20120137015) in view of Berger et al ("Berger", US 20150074709) in further view of Miller et al (“Miller”, US 20080276269) and in even further view of Herlein et al (“Herlein”, US 20110196749).
Regarding Claim 1, Sun teaches a method for inserting advertisements into live video streams, the method performed at a computer server having one or more processors and memory storing one or more programs to be executed by the one or more processors, the method comprising (par 0016-0023): 
receiving, from a terminal that is playing a live video stream originated from a content providing source (Fig. 6, elements {170, 605, 150, 130}, par 0034-35; The terminal is the customer premises equipment 170. The content providing source is the video encoder 130 and the content manager 150.), 
a request for an advertisement to be inserted into the play of the live video stream (Fig. 6, elements {170, 605, 640-670, 150, 130}, par 0034-35; The request 605 is a request for content with splice points referring to the splice points used for insertion of an advertisement at steps 640-655. Further, Fig. 6 shows the customer premises equipment sending out a request at step 605 and receiving a response at step 670. The user receives the modified playlist with the advertisement inserted into it as shown by steps 655-670. Thus a request for an advertisement to be inserted into the play of the live video stream is performed.), 
the request including a time period parameter for playing the advertisement and the time period parameter is extracted from the live video stream (Fig. 6, element 605, par 0028-0035; Fig. 6, element 605 shows that splice points are included within the request. The splice points are time period parameters. Paragraph 0028 mentions that the second and third splicing points are the indication of the start and stop location of the advertisement media unit. Paragraph 0035 mentions a location of each splice point tag in the playlist corresponds to a position of a splice point in the content stream. The content manager receives the playlist with splice point tags. The content manager identifies an insertion position in the playlist by scanning (extracting) the splice point tags in the playlist (live video stream). Since the splice points (time period parameters) correspond to the splice point tags, the time period parameter (splice point) is also extracted during the scanning of splice point tags.); 
in response to the request (Fig. 6, elements {170, 605-675, 150, 130}, par 0034-35; The steps 610-675 are performed in response to the original request at step 605.): 
obtaining an advertisement bitstream, a playing time period of the advertisement bitstream, and video identification of the live video stream (Fig. 4, par 0029, Fig. 5, par 0030; par 0034-0035); 
identifying a bitstream in the live video stream corresponding to the advertisement bitstream at the time period parameter (Fig. 5, par 0029-0032; par 0034-0035; The bitstream corresponding to the advertisement is the middle media file http://media.example.com/fileSequence2681 in the sequence of media files shown in Fig. 4. This media file is in between splice point tags as shown in Fig. 4. Hence it is at the time period parameter. The splice point tags correspond to the splice points which are time period parameters. Fig. 5 shows the advertisement http://media.example.com/fileAd.ts replacing the middle media file and thus the bitstream (middle media file) of Fig. 4 corresponds to the advertisement bitstream of Fig. 5.), 
wherein the corresponding bitstream in the live video stream has a same playing time period as the playing time period of the advertisement (Fig. 4, par 0029; Fig. 5, par 0030; par 0031-0032; par 0034-0035; Paragraph 0029 mentions that the #EXTINF tags represent describe the duration for each media segment file. Fig. 4 shows the middle media file of the sequence of media files having an #EXTINF: value of 10. Fig. 5 shows the middle media file, which is now the advertisement, of the sequence of media also having an #EXTINF: value of 10. This indicates that both the media file replaced by the advertisement and the advertisement have the same duration of 10.); 
generating an advertisement insertion mark for the advertisement bitstream according to the time period parameter (Fig. 6, element 645, par 0034-0035; Time period parameters are the splice points. Splice point tags correspond to splice points. The insertion mark is the insertion position.); 
modifying the live video stream by replacing the identified bitstream in the live video stream with the advertisement bitstream according to the advertisement insertion mark (Fig. 6, element 655, par 34-35; Fig. 5, par 30; The live video stream is modified when an advertisement is inserted in the playlist.); 
and sending the video identification of the modified live video stream, the advertisement insertion mark, and the playing time period of the advertisement bitstream to the terminal of the live video stream corresponding to the video identification (par 0032, Fig. 6, element 665, par 0035; Fig. 5, par 29-30; The EXTINF tag describes the duration for each media segment file. Fig. 5 shows that the playlist contains an advertisement segment http://media.example.com/fileAd.ts with its duration #EXTINF:10 listed above the segment.), 
wherein the terminal is configured to: obtain the advertisement insertion mark and the playing time period of the advertisement bitstream (Fig. 6, element 670, par 35; Fig. 5, par 29-30; The EXTINF tag describes the duration for each media segment file. Fig. 5 shows that the playlist contains an advertisement segment http://media.example.com/fileAd.ts with its duration listed as #EXTINF:10. The playlist is received (obtained) by the terminal.); 
render a user interface of playing the advertisement bitstream embedded in the live video stream according to the advertisement insertion mark (par 25; par 15; Fig. 6, element 670, par 35; Fig. 5, par 29-30; The advertisement segment is embedded between other segments of the live video stream. The playlist is received (obtained) by the terminal. The customer premises equipment 170 (terminal) can start playing the received/downloaded file. The data and video content is displayed (rendered) on a video display (user interface).); 
wherein resuming the live video stream comprises playing the bitstream of the live video stream and only outputting image and voice information of the bitstream of the live video stream (par 25; Fig. 5, refer to the media segments, par 30-31; The playlist is received and played. Fig. 5 shows fileSequence2680.ts is played, followed by the advertisement fileAd.ts, and then followed further by the fileSecquence 2682.ts. Thus, upon resuming playing the bitstream of the live video stream, only the live video stream outputs image and voice information.);
based on the user behavior data (par 2; par 31; The targeted advertisement process of Sun uses a prior art targeted advertisement process as mentioned in paragraph 31. The targeted advertisement technology is based on observed behavior as mentioned in paragraph 2.).
Sun does not explicitly teach mobile terminal; display the playing time period of the advertisement bitstream in the user interface of the advertisement; and display a countdown of the playing time period in the user interface as an indicator of when the live video stream is to be resumed; obtaining, from the mobile terminal, user behavior data that is generated by a user of the mobile terminal from interacting with the advertisement bitstream, the user behavior data including triggering operation records or a number of times of triggering operation generated from watching the advertisement bitstream; and in response to a subsequent request from the mobile terminal for another advertisement, identifying a second advertisement to be displayed at the mobile terminal; simultaneously play the bitstream of the live video stream while playing the advertisement bitstream but only outputting image and voice information of the advertisement bitstream. 
Berger teaches mobile terminal (par 65);
and display a countdown of the playing time period in the user interface as an indicator of when the live video stream is to be resumed (Fig. 10, elem 340, par 139-140; par 181; par 71; Paragraph 181 of Berger states that “When the end of the commercial is reached, the application resumes playout of the main content of the video item.”  The main content is the live video stream. Thus the Ad Remaining Time shown in Fig. 10 is an indicator for when the live video stream is to be resumed.); 
obtaining, from the mobile terminal, user behavior data that is generated by a user of the mobile terminal from interacting with the advertisement bitstream (par 87; par 57; par 136; The app records when a user performs an interactive action (triggering operation and user behavior data).), 
the user behavior data including triggering operation records or a number of times of triggering operation generated from watching the advertisement bitstream (par 87; The app records when a user performs an interactive action (triggering operation). The corresponding actions would occur once network connectivity is restored. Thus, there are multiple interactive operations recorded (triggering operation records). These actions are performed during video playout (from watching the advertisement bitstream).); 
and in response to a subsequent request from the mobile terminal for another advertisement, identifying a second advertisement to be displayed at the mobile terminal (par 93; par 56; When the app downloads a video, it requests a set of commercials (advertisements) for the video. If the app downloads another video, it subsequently requests another set of commercials for the video. Paragraph 56 further teaches that multiple videos can be downloaded. The second advertisement would be an advertisement corresponding to the second video downloaded.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun with the offline interactivity and mobile device of Berger because it allows for users to be able to still view advertisements while disconnected from the internet (Berger; par 87) and because the mobile device enables the user to stream media to the user’s device without having to remain stationary or connected by a wire in order to do so.
Sun and Berger do not explicitly teach display the playing time period of the advertisement bitstream in the user interface of the advertisement; simultaneously play the bitstream of the live video stream while playing the advertisement bitstream but only outputting image and voice information of the advertisement bitstream.
Miller teaches display the playing time period of the advertisement bitstream in the user interface of the advertisement (par 43-44);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun and Berger with the progress bar of Miller because it lets users know how long they’ve already spent watching an advertisement (Miller; par 43-44).
simultaneously play the bitstream of the live video stream while playing the advertisement bitstream but only outputting image and voice information of the advertisement bitstream.
	Herlein teaches simultaneously play the bitstream of the live video stream while playing the advertisement bitstream but only outputting image and voice information of the advertisement bitstream (par 4; par 52-53; The banner layer advertisement can cover the whole screen, thus, only the advertisement outputs image and voice information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Berger, and Miller with the banner layer of Herlein because it forces the viewer to focus their attention to the advertisement by covering the whole display with the advertisement. 
Regarding Claim 2, Sun, Berger, Miller, and Herlein teach the method according to claim 1.
Sun further teaches wherein the generating the advertisement insertion mark comprises:  adding an advertisement insertion field into an extended field of an Http Live Streaming (HLS) protocol (par 0028-0029); 
and using the advertisement insertion field as the advertisement insertion mark (par 0028-0029).
Regarding Claim 3, Sun, Berger, Miller, and Herlein teach the method according to claim 1. 
further comprising: generating the user interface of playing the advertisement bitstream; and sending the user interface to the mobile terminal for display.  
Berger teaches further comprising: generating the user interface of playing the advertisement bitstream (par 0065-0068; par 0139-0140)); 
and sending the user interface to the mobile terminal for display (par 0065-0068; par 0139-0140)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun with the user interfacing for advertisements including the advertisement countdown feature of Berger because it allows the user to have access to more information about the advertiser (Berger; par 0139) and it allows for the user to know how much time is remaining in the advertisement. 
	Regarding Claim 5, Sun, Berger, Miller, and Herlein teach the method according to claim 1. 
Sun does not explicitly teach further comprising: obtaining, from the mobile terminal, data associated with the user; and storing the data. 
Berger teaches further comprising: obtaining, from the mobile terminal, data associated with the user (par 172); 
and storing the data (par 172; The ad server stores the data when the information is supplied to the ad server.).  

	Regarding Claim 6, Sun, Berger, Miller, and Herlein teach the method according to claim 5.
Sun does not explicitly teach wherein the data associated with the user includes one or more of a user identity, a device identity for the user identity to log in, and a website address.
Berger teaches wherein the data associated with the user includes one or more of a user identity, a device identity for the user identity to log in, and a website address (par 172).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun with the ad server of Berger because it allows for users to receive more relevant advertisements.
Regarding Claim 8, Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning as Claim 2.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 3.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 5.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 6.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 1.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 2.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 3.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 5.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 6
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Berger, Miller, and Herlein in view of Vieri ("Vieri", US 20150379546).
Regarding Claim 7, Sun, Berger, Miller, and Herlein teach the method according to claim 1, 
Sun, Berger, Miller, and Herlein do not explicitly teach wherein the advertisement includes activity information and stock information.
Vieri teaches wherein the advertisement includes activity information and stock information (Vieri; par 0033).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sun, Berger, Miller, and Herlein with the activity and stock information advertisements of Vieri because it enables the targeting of additional groups, such as those related to activities and stock information with advertisements.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 7.
Response to Arguments
Applicant’s arguments, filed 1/7/2021, with respect to the rejection(s) of Claims 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Krasko et al (US 20150201227), Abstract - There is provided a method of delivering a video stream, the method executable at a network transmission device. The method comprises: identifying a stream sent to a plurality of subscribers; locating a promotional segment in the identified stream; transmitting a first replaced promotional segment to a first subscriber, the first replaced promotional segment having been selected based on a subscriber attribute associated with the first subscriber, the first replaced promotional segment replacing the promotional segment; transmitting a second replaced promotional segment to a second subscriber the second replaced promotional segment having been selected based on a subscriber attribute associated with the second subscriber, the second replaced promotional segment replacing the promotional segment; and resuming transmitting of the identified stream to the first subscriber and the second subscriber following transmission of the respective first and second replaced promotional segments. Execution of the method allows targeted advertising by selecting individual promotional segments to reach specific subscribers by selective insertion in a broadcast stream.
Ionescu (US 20150128162), Abstract - Methods and systems for tracking events associated with use of video content are disclosed. A method collects events associated with use of video content at a computing device. In response to determining that a tracking interval has elapsed, the method optimizes the collected events by grouping similar events together, serializes the optimized events by structuring the optimized events in a defined format, and creates a tracking call to send the serialized events to a remote computing device. A system 
McGowan et al (US 20140316899), Abstract - Techniques described herein provide for a live advertising processing engine service to act as an intermediary between client applications and advertising networks. The live advertising processing engine service can provide an interface with which the client can interact, via an application programming interface (API) or directly through the use of a standardized language, thereby allowing client applications to receive advertisement data without the need to be customized to communicate with specific advertising networks. The live advertising processing engine service can further track where, in playback the live content, a client currently is, to indicate to the client--or other application--when advertisement breaks are and/or provide supplemental advertisement information to enable the client to provide a rich user experience.
Liu et al (US 8335266), Abstract - In one embodiment, a method is described that includes receiving a conditioned bitstream that includes a digital insertion location and primary network packets that contain compressed video data. The digital insertion location includes replaceable network packets. The method also includes receiving a second bitstream that includes replacement compressed video data. The method also includes determining a location of the digital insertion location. The method further includes adjusting the bitrate 
Moonka et al (US 8719865), Abstract - At a client, a video is received. The video includes one or more advertisement slots. The video is played back to a user. During the playback of the video, an impending advertisement slot is detected. One or more advertisements are requested for placement in the advertisement slot. The one or more advertisements are received and placed in the advertisement slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/R.A.C./Examiner, Art Unit 2444        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444